Title: E. F. van Berckel to the Commissioners, 23 September 1778
From: Berckel, Engelbert François van
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Amsterdam 23 Septembre 1778
      
      Le soussigné, Conseiller Pensionaire de la Ville d’Amsterdam, a l’honneur de faire savoir à tous les Messieurs qui se trouvent duement qualifiés de la part du Congrès des Etats-Unis de l’Amérique, qu’il se trouve autorisé par Mrs. les Bourguemaîtres de la dite Ville, de déclarer en leur nom, que, dans la supposition que le dit Congrès rientrera pas avec les Commissaires Anglois dans des Engagemens, qui pourroient être nuisibles ou préjudiciables au Commerce de la République des Pays-Bas Unis en Europe, directement ou indirectement, les Bourguemaîtres susdits seront entierement disposés à diriger, de leur côté, les affaires, autant qu’il dépendra d’eux, de la sorte, que, dès que l’Indépendance des dits Etats-Unis en Amérique sera reconnue par les Anglois, il pourra être arrêté et conclu au plutôt un Traité d’Amitié perpétuelle entre cette République et les dits Etats-Unis, contenant des avantages réciproques, par rapport au Commerce entre les sujets des deux nations, les plus étendus.
      Le soussigné a Thonneur d’ajouter, que c’est l’intention des dits Bourguemaîtres que l’on fasse usage de cette déclaration où l’on le jugera convenable; ne doutant nullement qu’on ne le fasse avec le ménagement nécessaire, pour qu’il n’en transpire rien auprès de ceux qui pourroient être intéressés à faire échouer, s’il étoit possible, ou bien à rendre difficile, l’exécution d’un plan, qui n’a d’autre but que celui d’avancer le bonheur et les véritables intérêts réciproques des deux Républiques.
      
       E. F. Van Berckel
      
     